                     Case 1:21-mc-50446-TLL ECF No. 2,AUSA:
                                                       PageID.16   Filed 08/11/21 Page
                                                             Anca Pop                    1 of 2(989) 895-5712
                                                                                   Telephone:
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Special Agent:      Kyle Salcido                         Telephone: (810) 341-5710


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )    Case No. 1:21-mc-50446
      Black Verizon ZTE Cellular Phone Model Z839, Serial                  )             Judge: Ludington, Thomas L.
      Number: 320596138525 CURRENTLY LOCATED AT                            )             Filed: 04-01-2021
      THE BAYANET OFFICE IN ATF CUSTODY                                    )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                                              .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.                                                                                   I hereby certify that the foregoing is a certified copy
                                                                                                    of the original on file in this office.
                                                                                                    Clerk, U.S. District Court
                                                                                                    Eastern District of Michigan

                                                                                                    By: s/ Kristen Castaneda
                                                                                                        Deputy


          YOU ARE COMMANDED to execute this warrant on or before April 15, 2021                         (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. ✔ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                  (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                                           .


Date and time issued:                   April 1, 2021 2:28 pm
                                                                                                            Judge’s signature

City and state:        Bay City, Michigan                                        Patricia T. Morris,                 U. S. Magistrate Judge
                                                                                                         Printed name and title
Case 1:21-mc-50446-TLL ECF No. 2, PageID.17 Filed 08/11/21 Page 2 of 2
